Citation Nr: 0021474	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-10 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection of residuals of 
meningitis.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for neurological 
problems.

4.  Entitlement to an evaluation greater than 10 percent for 
hypertension.

5.  Entitlement to a compensable evaluation for bilateral 
tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to February 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Roanoke, Virginia, that denied the veteran's claims of 
service connection for flat feet, neurological problems, 
anxiety, residuals of meningitis, ringing in ears and eye 
problems claimed as secondary to boxing, and headaches.  Also 
in this decision the RO denied the veteran's claim for an 
evaluation greater than 10 percent for hypertension, and for 
a compensable evaluation for bilateral tinea pedis.  

In a subsequent rating decision in July 1997, the RO granted 
service connection for headaches and tinnitus assigning each 
of these disabilities a 10 percent evaluation, and granted 
service connection for traumatic iritis assigning this 
disability a noncompensable evaluation.  Later, in a February 
2000 rating decision, the RO granted service connection for 
anxiety assigning the veteran a 30 percent evaluation.  These 
latter rating decisions granting service connection are 
considered a complete grant of benefits for the claimed 
disabilities.  Accordingly, these issues are no longer in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In the veteran's March 1997 substantive appeal he requested 
to appear before a local hearing officer at the RO.  On the 
scheduled day of the hearing in July 1997, the veteran did 
not go to the hearing, but rather submitted records to his 
accredited representative.  

The claims of service connection for bilateral pes planus and 
neurological problems as well as the claims for increased 
evaluations for hypertension and bilateral tinea pedis are 
deferred pending the completion being sought in the remand 
below.

FINDING OF FACT

The veteran's claim of service connection for residuals of 
meningitis is plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well grounded claim 
of service connection for residuals of meningitis.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial consideration in any claim is whether the veteran has 
presented a well grounded, i.e., plausible claim.  
38 U.S.C.A. § 5107(a) (West 1991).  Three types of evidence 
must be presented in order for a claim for service connection 
to be well grounded:  (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d at 1464, 1468 (Fed Cir 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether the claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993)

The veteran's available service medical records consists of 
in-patient records dated in August 1991.  These records show 
that the veteran experienced three bouts of meningitis while 
in service - in February 1987, October 1989 and August 1991.  
The veteran contends that he continues to experience 
residuals of meningitis.  In support of this contention is an 
October 1999 VA neuropsychological consultation report 
wherein the examiner questions the existence of brain damage 
and states that "If at least some of what was seen was due 
to brain damage of some kind, I would wonder about a possible 
role for viral meningitis".  This statement taken together 
with the veteran's service medical records documenting 
meningitis is sufficient evidence to well ground his claim of 
service connection for residuals of meningitis.  Epps, supra; 
Caluza, supra.


ORDER

As the veteran's claim of service connection for residuals of 
meningitis is well grounded, the appeal is allowed subject to 
further action as discussed below.


REMAND

Service Connection for Residuals of Meningitis

Further medical development is warranted for the veteran's 
claim of service connection for residuals of meningitis in 
view of the Board's finding that the claim is plausible.  
Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997); Hensly v. 
West, 99-7029 (May 2000).  Such development requires that the 
veteran be scheduled for a brain imaging study (if one has 
not already been performed) as was recommended by a VA 
physician in October 1999.  In addition, the veteran should 
be afforded a VA examination for a more definitive opinion as 
to whether he currently has residuals of meningitis, to 
include brain damage.  See Green v. Derwinski, 1 Vet. App. 
121 (1991).  It is essential that the examining VA physician 
have the veteran's claims file to review, to include his 
service medical records, so that the evaluation will be a 
fully informed one.  See Littke v. Derwinski, 1 Vet. App. 90, 
92 (1990); Green, supra

A VA examiner performing an October 1999 neurological 
examination reported that the veteran had had neuroimaging 
studies performed at the Roanoke Memorial Hospital in 
association with an orthopedic trauma and a "recent bout of 
'viral meningitis' ".  These records from Roanoke Memorial 
Hospital should be obtained.  See Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).

Service Connection for Pes Planus and for Neurological 
Problems

The veteran contends that he developed pes planus and 
neurological problems in service.  Unfortunately, his service 
medical records with the exception of August 1991 inpatient 
records are not available for review and are presumed lost. 

VA's duty to assist the veteran with the facts pertinent to 
his claim is heightened in cases where his service medical 
records are unavailable for review.  Hayre v. West, 188 F. 3d 
1327, 1332 (Fed Cir 1999).  In instances where the claim is 
incomplete, VA's duty extends to notifying the veteran of the 
evidence necessary to complete his application for benefits.  
38 U.S.C.A. § 5103.  Moreover, where VA's efforts to obtain 
evidence is unsuccessful for any reason which the veteran 
could rectify, VA shall so notify the claimant and advise him 
that the ultimate responsibility for furnishing evidence 
rests with him.  38 C.F.R. § 3.159 (1999)

The veteran in this case has never been given the opportunity 
to provide alternative evidence to complete his claim of 
service connection for pes planus and neurological problems.  
Accordingly, the RO should inform the veteran in writing of 
the deficiencies in his claims for service connection for pes 
planus and neurological problems and of the evidence 
necessary to complete his application in this regard.  
38 U.S.C.A. § 5103; Robinette v. Brown, 8 Vet. App. 69 
(1995).  That is, he should be given the opportunity to 
present evidence showing that he has pes planus and 
neurological problems that are linked to service.  Such 
evidence may include statements from fellow servicemen who 
were aware of the veteran's foot problems and neurological 
problems in service and medical evidence establishing that 
these conditions existed at that time and still exist.  The 
veteran should be reminded that the ultimate responsibility 
for furnishing evidence rests with him.  38 C.F.R. § 3.159.

Increased Evaluation for Hypertension

On January 12, 1998, the rating schedule for determining the 
disability evaluations to be assigned for diseases of the 
heart was changed.  See 62 FR 65207-65244.  This involved 
changes to the criteria regarding hypertensive vascular 
disease, with consideration now given to systolic blood 
pressure readings as opposed to just diastolic readings.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997, 1998).  Since 
this change was made during the pendency of this appeal, the 
veteran is entitled to be rated under the version of the 
rating schedule that is most favorable to him, i.e., either 
the version as it existed prior to January 12, 1998, or as it 
currently exists.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

In a February 2000 Supplemental Statement of the Case, the RO 
continued the veteran's 10 percent evaluation for 
hypertension and listed the veteran's systolic readings in 
addition to his diastolic readings.  While this suggests that 
the RO considered the new regulations regarding hypertensive 
heart disease, it is far from clear since the RO did not 
include the new (or old) criteria in the Supplemental 
Statement of the Case (SSOC).  

A Statement of the Case must be complete enough to allow the 
appellant to present written and/or oral argument before the 
Board and must contain a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination.  
38 C.F.R. § 19.29 (1999).  Since the February 2000 SSOC does 
not contain the new regulations pertaining to hypertension 
and the veteran has not been alternatively informed of such 
pertinent regulations, the February 2000 SSOC must be 
considered inadequate.  To ensure that the veteran has been 
afforded the benefit of having his claim reviewed under the 
newly revised rating schedule in regard to evaluating 
diseases of the heart, his case must be remanded to the RO 
for such review.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  If the claim is again denied, the RO must provide 
notice to the veteran of the revised applicable schedular 
criteria, and afford him an opportunity to respond.  
38 C.F.R. § 19.31.

Compensable Evaluation for Bilateral Tinea Pedis

In July 1996 the veteran underwent a VA general examination 
which included an examination of his feet.  Findings revealed 
that the veteran had no skin lesions on his feet.  Later, at 
a VA podiatry clinic in January 1997, the veteran was found 
to have tinea pedis, interdigital, bilaterally.  This 
evidence suggests a fluctuating nature to the veteran's tinea 
pedis where the symptoms wax and wane.  In Ardison v. Brown, 
6 Vet. App. 405 (1994), the United States Court of Appeals 
for Veterans Claims (formally known as the United States 
Court of Veterans Appeals) held that a VA examination report 
that the RO used to evaluate the veteran's tinea pedis was 
inadequate since the examination was performed at a time when 
the veteran's tinea pedis was inactive.  The court then 
remanded the case to the Board with instructions that an 
adequate examination be performed during the active stage of 
the veteran's tinea pedis and that, on the basis of the 
examination and all evidence of record, ascertain the 
existence, extent, and significance under the rating schedule 
of the veteran's tinea pedis.  Accordingly, the veteran 
should be afforded a new and contemporaneous skin examination 
at a time when his tinea pedis is in an active stage so as to 
obtain an accurate picture of this disability.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); Ardison, supra.

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should inform the veteran in 
writing of the deficiencies in his claims 
of service connection for bilateral pes 
planus and neurological problems and of 
the evidence necessary to complete his 
application in this regard.  38 U.S.C.A. 
§ 5103; Robinette v. Brown, 8 Vet. 
App. 69 (1995).  This sort of evidence 
may include statements by fellow 
servicemen who were aware of the 
veteran's foot and neurological problems 
in service, and a medical statement 
relating current pes planus and 
neurological problems to service. 

2.  The RO should obtain results of a 
brain imaging test from the Salem, VA 
medical center if such a study has been 
performed.  The RO should also obtain the 
veteran's medical records from Roanoke 
Memorial Hospital, including neuroimaging 
study reports, following the procedures 
of 38 C.F.R. § 3.159 (1999).  All records 
obtained should be associated with the 
claims file.  

3.  The RO should have the veteran 
undergo a VA examination to determine 
whether he has any residuals of 
meningitis, to include brain damage.  Any 
tests deemed appropriate should be 
performed, including a brain imaging 
study if such a study has not already 
been performed.  The examiner should be 
asked to specifically identify any 
residuals of meningitis that the veteran 
has. The claims folder including a copy 
of this remand should be provided to and 
reviewed by the examiner prior to the 
examination.  The examiner should provide 
the reason(s) for his or her opinion.  

4. The RO should have the veteran undergo 
a VA examination for bilateral tinea 
pedis to determine the extent and 
severity of this disability.  Attempts 
should be made to have the veteran 
examined when his tinea pedis is in an 
active stage.  The claims folder 
including a copy of this remand should be 
provided to and reviewed by the examiner 
prior to the examination.

5.  The RO should readjudicate the 
pending claims of service connection for 
residuals of meningitis, pes planus, 
neurological problems and claims for 
increased evaluations for hypertension 
and bilateral tines pedis.  In evaluating 
the veteran's hypertension, both the new 
and old rating criteria for evaluating 
this disability should be considered.  
38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997, 1998).  See Karnas v. Derwinski, 1 
Vet. App. 308 (1990). 

6.  If any decision remains adverse to 
the veteran, he and his representative 
should be issued a Supplemental Statement 
of the case which provides the veteran 
with an adequate recitation of the 
applicable laws and regulations, and a 
reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


 



